Citation Nr: 0821408	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee with arthritis 
on an extraschedular basis.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome in the left knee, with 
limitation of flexion, on an extraschedular basis.  

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome in the left knee, with 
limitation of extension, on an extraschedular basis. 

4.  Entitlement to an increased (compensable) rating for a 
left thumb disability, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been before the Board previously, and claims 
for increased ratings for his right knee, left knee and left 
thumb were adjudicated on a schedular basis in a December 
2006 decision, and those decisions are now final.  At the 
same time, the Board remanded the same disabilities on appeal 
to the Director of VA's Compensation and Pension Service to 
determine of an extra-schedular rating was warranted for the 
veteran's right knee, left knee and/or left thumb 
disabilities.  Prior to such consideration, the RO was 
directed to conduct procedural development, specifically, to 
ensure that VCAA notice had been complied with, and that the 
veteran was aware of his ability to supplement the record 
with additional evidence, particularly as to anything that 
might show interference with employment (letters from past 
employers, etc.).  The purposes of that remand have been met.

A December 2006 RO decision effectuated the Board's decision 
earlier that month by increasing the schedular rating for the 
veteran's left knee disability from 10 percent to 20 percent 
by assigning two separate 10 percent ratings based upon 
compensable limitation of extension and flexion of the left 
knee under the provisions of 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5260, and 5261 and VAOPGCPREC 9-04.   


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied extraschedular ratings for the veteran's 
service-connected right knee, left knee and left thumb 
disabilities.

2.  Regarding service-connected disabilities of the right 
knee, left knee and left thumb, the veteran's disability 
picture from any of these disorders is not so unique as to 
fall outside of the norm; while the veteran is unemployed, 
there is no competent evidence of record to show that any of 
the disabilities at issue cause marked interference in 
employment or have necessitated frequent hospitalizations; a 
disability of the right knee, left knee or left thumb does 
not present an exceptional or unusual disability picture and 
the current ratings adequately compensate the degree of 
disability shown for each disorder.  


CONCLUSIONS OF LAW

1.  An extraschedular rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee, with 
arthritis, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).   

2.  An extraschedular rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, with 
limitation of flexion, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).   

3.  An extraschedular rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, with 
limitation of extension, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).   

4.  A compensable extraschedular rating for a disability of 
the left thumb is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claims; however, the veteran did receive information as 
to what was required in order to receive higher evaluations 
(on an extraschedular basis) for his claimed conditions prior 
to the last readjudication of his claims.  See July 2007 
supplemental statement of the case; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (issuance of fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as in an SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, aside from 
the fact the Vazquez involved a claim for an increased 
schedular rating, whereas the instant appeal is for 
extraschedular ratings, a February 2007 VCAA letter outlined 
the information necessary for an extraschedular 
consideration.  The July 2007 SSOC re-adjudicated the 
contested claims.  See Prickett, supra   Moreover, a 
reasonable person could be expected to understand what was 
needed to substantiate the claims for an extraschedular 
increase (marked industrial impairment) and the veteran and 
his representative have shown by the nature of the argument 
presented that they are aware of what information and 
evidence is needed to support the claims and it has not been 
contended otherwise.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Under these circumstances, any presumed error 
relating to notice of what is required to substantiate the 
claims is rebutted.  Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007).   

Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefits sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including VA examination reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the veteran was provided thorough VA 
examinations that are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327



Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity. However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)

Analysis

Upon review of the record, it is apparent that the veteran 
has not submitted any evidence which would show a marked 
interference with employment, alternatively, that his knee 
and thumb disabilities require frequent hospitalization.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).   A 2002 VA examination related 
that the veteran was unemployed; however, that this was not 
specifically due to his service-connected disabilities.  
These claims were remanded to afford the veteran an 
opportunity to submit evidence in support of his claim for 
extraschedular ratings, such as statements from employers or 
co-workers but he failed to submit or identify any such 
evidence.  The medical evidence does not show that any of the 
knee or thumb disabilities present an unusual or exceptional 
disability picture; they are not so unique as to be outside 
of the norm.  The Board concurs with the RO/Chief Benefits 
Directors' findings that an extraschedular rating is not 
warranted for a right knee disability, a left knee disability 
or a left thumb disorder.  38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee, with 
arthritis, on an extraschedular basis, is denied.  

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome in the left knee, with 
limitation of flexion, on an extraschedular basis. Is denied.  

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome in the left knee, with 
limitation of extension, on an extraschedular basis, is 
denied. 

Entitlement to a compensable rating for a disability of the 
left thumb, on an extraschedular basis, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


